DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 17-18 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 2020/0373988 (hereinafter Wang).
Regarding claim 1, Wang teaches a method of wireless communication [See Wang, Figure 7], comprising: 
monitoring, by a wireless communication entity, at least one frequency resource associated with a communication station in a non-terrestrial network (NTN) [See Figure 7 and also described in ¶23-¶24 (beam management procedures for the UE and TRP), ¶37 (TRP and UE communication of beams via radio channel), ¶57 (metrics used for sorting received beams at the UE for report) and ¶74-¶76 (receiving Tx beams at the UE from the TRP) - The UE 101 monitors at least one radio channel, interpreted as a frequency resource associated with TRP, interpreted as the communication station in a non-terrestrial network because the TRP may be a satellite station providing coverage within a geographic area/cell as per ¶34 of Wang]; 

managing, by the wireless communication entity, beam selection based on the at least one BM reference signal [The UE manages the beam selection based on the at least one BM-RS by determining which Tx beam candidates are suitable for communication using metrics, ordering/sorting and reporting findings of the determination to the TRP as depicted in Wang, Figure 7, Step 740]. 

Regarding claim 2, Wang teaches the method of claim 1, wherein the BM reference signal comprises a channel state information reference signal (CSI-RS) [Wang, ¶74, ¶84]. 

Regarding claim 4, Wang teaches the method of claim 1, wherein the wireless communication entity includes a user equipment (UE), a ground station, an access point, or a base station [Wang, Figure 7].



Regarding claim 6, Wang teaches the method of claim 1, wherein receiving the at least one BM reference signal includes receiving the at least one BM reference signal in:
the frequency resource of the beam bandwidth [Wang, Figure 2 (communicated beams between the TRP and the UE), ¶36-¶37 (the communications between the TRP and UE are over allocated time and frequency grid resources, wherein the width of the frequency is the bandwidth)] of the at least one beam associated with the at least one BM reference signal [Wang, Figures 2 and 7, ¶73-¶75]; and
 a common frequency resource.

Regarding claim 8, Wang teaches the method of claim 1, wherein receiving the at least one BM reference signal includes receiving the at least one BM reference signal in: the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal [Wang, Figure 2 (communicated beams between the TRP and the UE, and received at the UE), ¶36-¶37 (the communications between the TRP and UE are over allocated time and frequency grid resources, wherein the width of the frequency is the bandwidth)]of the at least one beam associated with the at least one BM reference signal [Wang, Figures 2 and 7, ¶73-¶75]; a common frequency resource that is common to a plurality of beams of the communication station; or a combination thereof.

Regarding claim 9, Wang teaches an apparatus configured for wireless communication [See Wang, Figure 7], the apparatus comprising: at least one processor [Wang, Figures 12 and 14]; and 

monitor, by a wireless communication entity, at least one frequency resource associated with a communication station in a non-terrestrial network (NTN) [See Figure 7 and also described in ¶23-¶24 (beam management procedures for the UE and TRP), ¶37 (TRP and UE communication of beams via radio channel), ¶57 (metrics used for sorting received beams at the UE for report) and ¶74-¶76 (receiving Tx beams at the UE from the TRP) - The UE 101 monitors at least one radio channel, interpreted as a frequency resource associated with TRP, interpreted as the communication station in a non-terrestrial network because the TRP may be a satellite station providing coverage within a geographic area/cell as per ¶34 of Wang];  
receive, in the at least one frequency resource, at least one beam management (BM) reference signal associated with at least one beam of the communication station, the at least one beam having a beam bandwidth [See Wang, Figure 7 (the UE receives, over the frequency resources as described in ¶37, a BM-RS associated with the beam of the TRP as depicted in Figure 7, Element 710. the UE and TRP communicate beams having an inherent bandwidth. These UE and TRP communication beams are OFDM based which uses channels comprising subcarriers and have a bandwidth between 1.25MHz - 20MHz as is standard for OFDM see Wang ¶35-¶37) - if needed the Examiner can provide additional support to show that this in an industry standard for the OFDM bandwidth and is therefore inherent. Even if the transmission of beams were based on another radio access technology, the beams would still inherently have a bandwidth if they were sent over a radio frequency channel and it would be the frequency range occupied by the modulated carrier signal.]; and 
manage beam selection based on the at least one BM reference signal [The UE manages the beam selection based on the at least one BM-RS by determining which Tx beam candidates are suitable 

Regarding claim 10, Wang teaches the apparatus of claim 9, wherein the least one frequency resource includes: 
the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal [Wang, Figure 2 (communicated beams between the TRP and the UE, and received at the UE), ¶36-¶37 (the communications between the TRP and UE are over allocated time and frequency grid resources, wherein the width of the frequency is the bandwidth)]of the at least one beam associated with the at least one BM reference signal [Wang, Figures 2 and 7, ¶73-¶75]; 
a common frequency resource that is common to a plurality of beams of the communication station; or 
a combination thereof.

Regarding claim 17, Wang teaches a non-transitory computer-readable medium having program code recorded thereon, the program code executable by a computer [Wang, Figures 12 and 14 (processor and memory with instructions to be processed)] for causing the computer to: 
monitor, by a wireless communication entity, at least one frequency resource associated with a communication station in a non-terrestrial network (NTN) [See Figure 7 and also described in ¶23-¶24 (beam management procedures for the UE and TRP), ¶37 (TRP and UE communication of beams via radio channel), ¶57 (metrics used for sorting received beams at the UE for report) and ¶74-¶76 (receiving Tx beams at the UE from the TRP) - The UE 101 monitors at least one radio channel, interpreted as a frequency resource associated with TRP, interpreted as the communication station in a 
receive, in the at least one frequency resource, at least one beam management (BM) reference signal associated with at least one beam of the communication station, the at least one beam having a beam bandwidth [See Wang, Figure 7 (the UE receives, over the frequency resources as described in ¶37, a BM-RS associated with the beam of the TRP as depicted in Figure 7, Element 710. the UE and TRP communicate beams having an inherent bandwidth. These UE and TRP communication beams are OFDM based which uses channels comprising subcarriers and have a bandwidth between 1.25MHz - 20MHz as is standard for OFDM see Wang ¶35-¶37) - if needed the Examiner can provide additional support to show that this in an industry standard for the OFDM bandwidth and is therefore inherent. Even if the transmission of beams were based on another radio access technology, the beams would still inherently have a bandwidth if they were sent over a radio frequency channel and it would be the frequency range occupied by the modulated carrier signal.]; and 
manage beam selection based on the at least one BM reference signal [The UE manages the beam selection based on the at least one BM-RS by determining which Tx beam candidates are suitable for communication using metrics, ordering/sorting and reporting findings of the determination to the TRP as depicted in Wang, Figure 7, Step 740]. 

Regarding claim 18, Wang teaches the non-transitory computer-readable medium of claim 17, wherein: the least one frequency resource includes: the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal; a common frequency resource that is common to a plurality of beams of the communication station; or a combination thereof; and the at least one BM reference signal includes a plurality of BM reference signals in the common frequency resource, each BM reference signal of the plurality of BM reference signals 

Regarding claim 28, Wang teaches an apparatus configured for wireless communication [See Wang, Figure 7], the apparatus comprising: 
means for [Wang, Figures 12 and 14 (processor and memory circuitry)]monitoring, by a wireless communication entity, at least one frequency resource associated with a communication station in a non-terrestrial network (NTN)[See Figure 7 and also described in ¶23-¶24 (beam management procedures for the UE and TRP), ¶37 (TRP and UE communication of beams via radio channel), ¶57 (metrics used for sorting received beams at the UE for report) and ¶74-¶76 (receiving Tx beams at the UE from the TRP) - The UE 101 monitors at least one radio channel, interpreted as a frequency resource associated with TRP, interpreted as the communication station in a non-terrestrial network because the TRP may be a satellite station providing coverage within a geographic area/cell as per ¶34 of Wang];   
means for receiving in the at least one frequency resource, at least one beam management (BM) reference signal associated with at least one beam of the communication station, the at least one beam having a beam bandwidth [See Wang, Figure 7 (the UE receives, using its receiver and radio frequency circuitry in Wang Figure 12, over the frequency resources as described in ¶37, a BM-RS associated with the beam of the TRP as depicted in Figure 7, Element 710. the UE and TRP communicate beams having an inherent bandwidth. These UE and TRP communication beams are OFDM based which uses channels comprising subcarriers and have a bandwidth between 1.25MHz - 20MHz as is standard for OFDM see Wang ¶35-¶37) - if needed the Examiner can provide additional support to show that this in an industry 
means for [Wang, Figures 12 and 14 (processor and memory circuitry)] managing beam selection based on the at least one BM reference signal [The UE manages the beam selection based on the at least one BM-RS by determining which Tx beam candidates are suitable for communication using metrics, ordering/sorting and reporting findings of the determination to the TRP as depicted in Wang, Figure 7, Step 740]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Yum et al. US 2021/0120444 (hereinafter Yum).

Regarding claim 3, Wang teaches the method of claim 1, wherein the BM reference signal is associated with a measurement gap based on a Layer 1 symbol level rate matching (Wang teaches wherein the BM-RS signals, which may be comprised of CSI-RS signal, are broadcast by the TRPs to the UEs for reception, but it does not explicitly teach wherein there is L1 symbol level rate matching upon which the CSI-RS measurement gaps are based).
However, Yum teaches wherein the CSI-RS resources are rate matched (L1 symbol level rate matching), wherein the resources carrying the CSI-RS are symbols [Yum, ¶34 (CSI-RS occupy symbols), ¶104 & ¶111 (CSI-RS rate matching)].
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wang, indicating a system and method of operating a beam management selection based on a BM reference signal, with Yum, teaches wherein the reference signal may be L1 symbol level rate matched. The resulting benefit of the combination would have been the ability to allow to perform the channel measurement on perfect resources [Yum, ¶111].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Kim et al. US 2011/0053628 (hereinafter Kim).
Regarding claim 7, Wang teaches the method of claim 6, wireless communication entity determines whether to receive the at least one BM reference signal in the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal [Wang, Figure 2 (communicated beams between the TRP and the UE), ¶36-¶37 (the communications between the TRP and UE are over allocated time and frequency grid resources, wherein the width of the 
However, Kim teaches wherein the wireless communication entity determines whether to receive the at least one beam, in the common frequency resource, or in both the frequency resource and the common frequency resource [Kim, Figures 3 & 4, ¶76-¶78 & ¶83-¶85 (the UE terminal will determine to receive the beam in the frequency resources, shown as subcarrier groups, in either the common frequency resource (SCall) or the frequency resource (SC1-SC3))]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine teachings of Wang, indicating a wireless communication entity determining the frequency resource of the beam bandwidth for receiving reference signal, with the teachings of Kim, indicating that the reception may be determined to be in a common frequency resource of the frequency resource. The resulting benefit of the combination would have been the ability to provide a communication service through multi-beams to improve the use efficiency of available limited frequency resource [Kim, ¶31].

Claims 11-16, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 28 above, and further in view of Kim et al. US 2013/0252655 (hereinafter Kim2).

Regarding claim 11, Wang teaches the apparatus of claim 10, wherein, to receive the at least one BM reference signal in the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal ([Wang, Figure 2 (beams sent to the UE from the TRP), Figure 7, Element 710 (BM-RS is sent to the UE from the TRP via the beams) and ¶37 (time-
However Kim2 illustrated in Figures 1 and 4 how the antenna sends the beams in the downlink from the antenna of device 10 wherein the multiplexed information carried on the beam is comprised of reference signals (P-SCH/P-SCH-PBCH and RS) in addition to data (PDSCH) and control channel (PDCCH)  [Kim2, Figures 1 (antenna generating beams) and 4 (frame structure comprising RS, PBCH, P-SCH, S-SCH (each referred to in Wang ¶4 and ¶74 as being BM-RS)/PDSCH/PDCCH) and Kim2 ¶65)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine teachings of Wang, indicating a wireless communication entity receiving multiplexed signaling with the teachings of Kim2, indicating that the reference signal, along with data and control channels are multiplexed and sent together. The resulting benefit of the combination would have been the ability to provide improved use efficiency of available limited frequency resource.

Regarding claim 12, Wang teaches the apparatus of claim 10, wherein, to receive the at least one BM reference signal, the at least one processor is further configured to receive the at least one BM reference signal in a frequency resource outside the beam bandwidth of the at least one beam multiplexed with data and control channel of an antenna generating the at least one beam associated with the BM reference signal ([Wang, Figure 2 (beams sent to the UE from the TRP), Figure 7, Element 
However Kim2 illustrated in Figures 1 and 4 how the antenna sends the beams in the downlink from the antenna of device 10 wherein the multiplexed information carried on the beam is comprised of reference signals (P-SCH/P-SCH-PBCH and RS) in addition to data (PDSCH) and control channel (PDCCH)  [Kim2, Figures 1 (antenna generating beams) and 4 (frame structure comprising RS, PBCH, P-SCH, S-SCH (each referred to in Wang ¶4 and ¶74 as being BM-RS)/PDSCH/PDCCH) and Kim2 ¶65)]. It also teaches in Figure 2, ¶53-¶54 that a mobile terminal may receive the information such as the (P-SCH/S-SCH-PBCH and RS) in a frequency resource outside the beam bandwidth of the at least one beam multiplexed with the data (PDSCH) and control channel (PDCCH) because the mobile terminal may exist in the fixed multi-sector based multi-beam coverage of Kim2's Figure 2 (A) cell wherein any movement of the mobile terminal between the different sectors of the cell will place the mobile terminal in a sector which utilizes a different frequency resource (for example from center sector 1 using the center frequency resource (dotted f1 Hz) and then when the mobile terminal moves to the bottom/south sector beam coverage area it will utilize the left of the center f1 HZ frequency resource (depicted as a forward slash '/' shaded frequency)) to receive transmitted signals of the (P-SCH/P-SCH-PBCH and RS) in addition to data (PDSCH) and control channel (PDCCH) as per Kim2's Figure 4.


Regarding claim 13, the combination of Wang, in view of Kim2 teaches the apparatus of claim 12, wherein the data and control channel are received within the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal, and wherein the multiplex including a time domain multiplex or a frequency domain multiplex [See Kim2, Figure 4. The 7 ODFM symbols of the 1st slot of the beam sent in Figure 4 of Kim2 which comprises the P-SCH/S-SCH/PBCH/RS being the BM reference signal and the PDCCH being the control channel along with the PDSCH being the data channel which are all frequency multiplexed with timeslots according to the OFDM scheme]. 

Regarding claim 14, the combination of Wang, in view of Kim2 teaches the apparatus of claim 13, wherein the time domain multiplex includes a transmission gap time between the data and control channels and the at least one BM reference signal (Kim2, Figure 4 Depicts that there are transmission gaps between the P-SCH/S-SCH/PBCH/RS being the BM reference signal (the data channel occupying the second OFDM symbol #0, the gap is at the end of the first OFDM symbol #0) and the PDCCH being the control channel (the control channel occupying the second OFDM symbol #1, the gap in transmission is located at the end of the first OFDM symbol #1) along with the PDSCH being the data channel (occupying the third OFDM symbol #3)



Regarding claim 16, the combination of Wang, in view of Kim2 teaches the apparatus of claim 14, wherein the at least one processor is further configured to switch a radio frequency (RF) from the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal to the frequency resource outside the beam bandwidth of the at least one beam associated with the at least one BM reference signal.  (According to Kim2, Figure 2 (A) the mobile terminal may be able to receive beam bandwidth of any of the left of center f1 Hz (outside), center f1 Hz, and right of center f1 Hz (also outside) any time it is located in the corresponding sector of the corresponding beam sector, meaning that the mobile terminal may "switch" a radio frequency radio to the first frequency resource outside the beam bandwidth, such as left of center f1 Hz, as it moves into 

Regarding claim 29, Wang teaches the apparatus of claim 28 ([Wang, Figure 2 (beams sent to the UE from the TRP), Figure 7, Element 710 (BM-RS is sent to the UE from the TRP via the beams) and ¶37 (time-frequency resource grids contain frequency resources for transmission between the TRP and the UE)], but it does not teach wherein the least one frequency resource includes a common frequency resource that is common to a plurality of beams of the communication station, and wherein the common frequency resource includes a frequency resource outside the beam bandwidth of the at least one beam associated with the at least one BM reference signal. 
However Kim2 teaches wherein the least one frequency resource includes a common frequency resource (the 2170-2200 MHz downlink channel of 30MHz as per Kim2 ¶7 and ¶54) that is common to a plurality of beams (Kim2, Figure 2(A)) of the communication station (the frequency resources are common to the multi-beams having a 10MHz bandwidth in the same common 30MHz spectrum as shown in Kim2, Figure 2 (A), ¶54), and wherein the common frequency resource includes a frequency resource outside the beam bandwidth of the at least one beam associated with the at least one BM reference signal (the common frequency resource of 30MHz includes frequency resources outside of the 10MHz beam bandwidth of the at least one beam corresponding to the center frequency of Kim2 Figure 2 (A) having a BM reference signal as per Kim2, ¶65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine teachings of Wang, indicating a wireless communication entity receiving 

Regarding claim 30, Wang teaches the apparatus of claim 28,  ([Wang, Figure 2 (beams sent to the UE from the TRP), Figure 7, Element 710 (BM-RS is sent to the UE from the TRP via the beams) and ¶37 (time-frequency resource grids contain frequency resources for transmission between the TRP and the UE)], but it does not teach wherein the least one frequency resource includes a common frequency resource that is common to a plurality of beams of the communication station, and wherein the common frequency resource includes the frequency resource of the beam bandwidth of the at least one beam associated with the at least one BM reference signal. 
However, Kim2 teaches wherein the least one frequency resource includes a common frequency resource that is common (the 2170-2200 MHz downlink channel of 30MHz as per Kim2 ¶7 and ¶54) to a plurality of beams of the communication station (as per Kim2, Figure 2(A) the plurality of beams are comprised of 3 separate 10MHz beams (left f1 Hz, center f1 Hz and right f1 Hz) that are created from the 2170MHz-2200MHz downlink spectrum allocated to the common beam as shown in Figure 2(B) of Kim2 ), and wherein the common frequency resource includes a frequency resource outside the beam bandwidth of the at least one beam associated with the at least one BM reference signal (see above statement expressing that the common spectrum comprises the separate beam spectrum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine teachings of Wang, indicating a wireless communication entity receiving multiplexed signaling with the teachings of Kim2, indicating that the reference signal may be sent in a frequency resource of the common resource that includes frequency resources outside of the beam .

Claims 19-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 18 above, and further in view of Zhang et al. US 2020/0275523 (hereinafter Zhang).
Regarding claim 19, Wang teaches wherein the non-transitory computer-readable medium of claim 18, wherein the program code is further executable by the computer to cause the computer to receive the BM-RS as per Wang Figure 7, Element 710, but it does not teach the computer being caused to measure the plurality of BM reference signals received in the common frequency resource without retuning a radio frequency from a frequency resource to a different frequency resource.
However, Zhang teaches the computer being caused to measure the plurality of BM reference signals received in the common frequency resource without retuning a radio frequency from a frequency resource to a different frequency resource. [Zhang, Figure 7C ¶85-¶87 the TRS is a CSI-RS and is used for beam management. A plurality of TRS are received in a common frequency as shown in Figure 7C as one of any of the rows of the frequency access without retuning a radio frequency from the frequency resource to a different frequency resource.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wang, indicating the ability to perform reception of a beam management reference signal, with the teachings of Zhang indicating that reference signals may be correspond to a plurality of beams which are both received in a common frequency resource. The resulting benefit of the combination would have been the ability to reduce the time needed to receive reference signaling due to the lack of necessity to retune the radio to a different frequency before receiving the reference signals of the subsequent beams.

Regarding claim 20, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 19, wherein, to receive the plurality of BM reference signals in the common frequency resource, the program code is further executable by the computer to cause the computer to determine a timing of the at least one BM reference signal (Zhang teaches wherein the UE 101 may process (e.g., modulate, encode, etc.) an indicator for transmission to the AN 111, wherein the indicator may indicate the maximum number of beams or resources (such as SS block or CSI -RS beams or resources) to be measured by the UE 101 in a frame or a timing window. That is to say, the indicator may indicate the processing capability of the UE 101 to process beams or resources during a certain time period. In an embodiment, the AN 111 may then determine or configure, based on the indicator received from the UE 101, the number of beams in the predefined subset for beam measurement and management. [Zhang, Figure 4, ¶53]). 

Regarding claim 21, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 20, wherein, to determine the timing of the at least one BM reference signal, the program code is further executable by the computer to cause the computer to determine, when at least two BM reference signals of the plurality of BM reference signals are time aligned, the timing based on a synchronization signal from a beam of the plurality of beams ([Zhang, Figure 4B, "... the UE 101 may process (e.g., modulate, encode, etc.) an indicator for transmission to the AN 111, wherein the indicator may indicate the maximum number of beams or resources (such as SS block or CSI -RS beams or resources) to be measured by the UE 101 in a frame or a timing window. That is to say, the indicator may indicate the processing capability of the UE 101 to process beams or resources during a certain time period. In an embodiment, the AN 111 may then determine or configure, 
Regarding claim 22, Wang teaches the non-transitory computer-readable medium of claim 20, instructs the processor to receive beam management reference signals [Wang, Figure 7] but it does not teach wherein, to determine the timing of the at least one BM reference signal, the program code is further executable by the computer to cause the computer to determine, when at least two BM reference signals are time misaligned, the timing based on a synchronization signal from the least one beam associated with the at least one BM reference signal. 
However, Zhang teaches to determine the timing of the at least one BM reference signal, the program code is further executable by the computer to cause the computer to determine, when at least two BM reference signals are time misaligned, the timing based on a synchronization signal from the least one beam associated with the at least one BM reference signal (Zhang teaches wherein there may be reference signals (RS) for beam management (BM) that are timed for transmission based on the synchronization signal (SS) block as per ¶50-¶52 which may be further determined and indicated as described in ¶53 whereby the RS are set for transmission/alignment certain time periods, it further teaches wherein the. Zhang also teaches wherein the RS may be a TRS that is a CSI-RS as per ¶85, wherein the RS are to be transmitted in time misaligned manner as per Figure 7C of Zhang.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wang, indicating the ability to perform reception of a beam management reference signal, with the teachings of Zhang indicating that reference signals may be correspond to a plurality of beams which are both received in a common frequency resource. The resulting benefit of the combination would have been the ability to reduce the time needed to receive reference signaling due to the lack of necessity to retune the radio to a different frequency before 

Regarding claim 23, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 20, wherein, to determine the timing of the at least one BM reference signal, the program code is further executable by the computer to cause the computer to determine, when at least two BM reference signals are time misaligned, the timing based on a timing within the common frequency resource [Zhang, Figure 7C depicts the determined time misalignment of reference signals based on a timing within the common frequency resources as shown in the frequency axis carrying different reference signals.]. 

Regarding claim 24, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 23, wherein, to determine the timing of the at least one BM reference signal based on the timing within the common frequency resource, the program code is further executable by the computer to cause the computer to obtain the timing from a synchronization signal, transmitted in the common frequency resource, associated with the at least one beam associated with the at least one BM reference signal. (Zhang teaches wherein there may be reference signals (RS) for beam management (BM) that are timed for transmission in the common frequency resource based on the synchronization signal (SS) block as per ¶50-¶52). 

Regarding claim 26, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 23, wherein to determine the timing of the at least one BM reference signal based on the timing within the common frequency resource, the program code is further executable by the computer to cause the computer to determine that multiple symbols the at 

Regarding claim 27, the combination of Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 23, wherein to determine the timing of the at least one BM reference signal based on the timing within the common frequency resource, the program code is further executable by the computer to cause the computer to determine that a guard period is present between the misaligned at least two BM reference signals (Zhang, Figure 915 (gap period) ¶93 between two misalinged BM references as they are not aligned to be received at the same time). 

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zhang as applied to claim 23 above, and further in view of Cha et al. US 2019/0273544 (hereinafter Cha).
Regarding claim 25, Wang, in view of Zhang teaches the non-transitory computer-readable medium of claim 23, instructs the processor to receive beam management reference signals [Wang, Figure 7] but it does not teach wherein, to determine the timing of the at least one BM reference signal based on the timing within the common frequency resource, the program code is further executable by the computer to cause the computer to determine that the at least one BM reference signal includes an extended cyclic prefix. 
However, Cha teaches wherein, to determine the timing of the at least one BM reference signal based on the timing within the common frequency resource, the program code is further executable by the computer to cause the computer to determine that the at least one BM reference signal includes an extended cyclic prefix [Cha, ¶847 describes the use Extended Cyclic Prefix OFDM of which a BM-RS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wang, in view of Zhang indicating the ability to perform reception of a beam management reference signal, with the teachings of Cha indicating that reference signals includes an extended cyclic prefix. The resulting benefit of the combination would have been the ability to avoid collisions between the reference signal and channel [Cha, ¶847].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467